Title: Arthur S. Brockenbrough to James Madison, 28 July 1831
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                My Dear Sir,
                            
                            
                                
                                    University of Va
                                
                                 July 28. 1831
                            
                        
                        
                        The late very extraordinary, harsh, cruel and unjust proceedings of the Visitors towards me compells me in
                            self vindication to make known to you all their acts, and to require of you that justice, which your station as the head
                            of the Institution and as an honest and upright man I am confident you will not withhold—I will give you in detail all
                            that passed between me & the Visitors. I was engaged in my official duty in the Library examining the books
                            &c. Mr Randolph called me down stating that he wanted some private conversation with me by the direction of the
                            board, he commenced by observing that the Visitors proposed making some changes in the officers & their duties,
                            that they proposed making my situation less laborious, by giving me the Bursars office worth about $200 the Librarians
                            worth $250, and that of Patron to the Students about $800, making my emoluments about equal to what they were—Mr R.
                            observed he thought it would be a permanent situation and one that would suit me much better than that of Proctor with all
                            the duties attached to that office—In reply I could but say if it was the wish of the board to make the change I could
                            not object to it. I heard of no complaints from any of them as to my official conduct as Proctor—This conversation was of
                            course reported to the board and as I understood acted upon—the foregoing conversation took place on Saturday. I heard
                            nothing more relative to the change untill Tuesday evening, I was sent for, I was asked by a member what I expected to be
                            my duties & emoluments in the proposed changes of office. I put on paper what Mr R. had named to me the office of
                            Bursar, Librarian & Patron with the emoluments—Altho’ the visitors had actually at that time made a change in the
                            arrangement by giving back to Mr Garrett the office of Bursar, not a member opened his mouth to inform me of it, altho’ I
                            had been sent for, for the express purpose, here what Mr Randolph says upon the subject in reply to a letter of mine—"With
                            regard to the change made in your situation, I do not hesitate to say to you, that what I proposed to you in the Rotunda
                            by a desire of a majority of the board, was the only change proposed with my consent, the farther changes in emoluments
                            & duties I most strenuously resisted. They were made during my absence in Charlottesville upon other business on
                            Tuesday. On my return I obtained a reconsideration, and the matter was carried against me. When you were sent for on that
                            evening it was done at my request and that a full disclosure should be made to you. To do this was the duty of those who
                            voted against your interests. You recollect it was not done"—The alterations in the duties & emoluments was not
                            made known to me untill after the adjournment of the board. The foregoing is not all in which I feel aggrieved. They
                            appointed Lieu: Carr Proctor with a salary of $1000. How far he is qualified, I leave you to judge from their acts, making
                            it my duty to aid & assist the Proctor without fee or reward of any kind—"He (the Patron) shall be assistant to the Proctor in enforcing the Police of the institution, so far as to aid where
                            called on in preventing all breaches of the law, and bringing the offenders to punishment, and so far as to report to the
                            Proctor all Breaches of the law by Students and others, which shall come to his knowledge. He (Patron) shall moreover when
                            call on by the Proctor, aid him in making estimates and contracts for building & repairs—& in settling
                            the accounts of contractors & undertakers" Thus at my age, I have a boy put over me & am to be subject to
                            his calls, and run the risk of a broken head, without compensation whilst he is enjoying a Salary of a $1000. a year. I am
                            to aid him in making & settling contracts &c (a business I have executed for twelve years without the aid
                            of any man) and for what? Not even the thanks of the board—now Sir, I have served the Institution, faithfully, (spent my
                            best days in its service) witness, my poverty at this time—& to be thus thrust out of office to give place to a
                            boy is too much to be borne with—It cannot and it must not be expected of me that I am to perform all the duties
                            assigned to the Patron—My poverty sir prevents my immediately quitting the University with disgust. Those unlooked for
                            changes have come upon me so unexpectedly, I have not had time to look about me for other employment for the support of a
                            large family———I am obliged to cling to it the University as the last sheet anchor of my existence———
                        A friend called on Mr Johnson in Richmond to know why those changes in my situation had been made his reply
                            was, that they had many complaints as to the general police & the general impresssion was that I did not possess
                            that energy which the place required—I must ask you to look over the enactments and see the different duties heretofore
                            assigned to the Proctor, and then you will be pleased to say whether you think they could be all performed by one
                            individual without complaints being made by some one or other—The new Proctor (notwithstanding the $1000 salary) has been
                            relieved of many of the police duties by having them thrown on the poor Hotel keepers & Janitor, and such duties
                            as you see are thrown on the patron, (the labour to my share, the credit & pay to his) I have long known the want
                            of, & recommended a change in the Police department, but not such as has taken place. The duties of the Proctor
                            heretofore have been too great he should have been assisted by a police officer under his direction, to attend
                            particularly to the Police department the care & preservation of the buildings, improvements &c
                            &c—all the duties might have been better executed and for less money instead of an increase as it now is of $200
                            pr ann—To have given entire satisfaction to the Faculty (from whence the complaints have arisen I suppose) I must have
                            executed & gratified them in every change they might ask at the expense of the University—could I have done so
                            with justice to the institution? No sir, I have always had the interest of the University in view & have resisted
                            their importunities—hence have arisen the many complaints, and what are they, not a man will proclaim them—I have said
                            enough to convince you I have been badly treated—I must now call your attention to the act establishing the University,
                            where you will find in the 7t section that "on the death, resignation or failure of a member to act
                                for the Span of one year the Governor shall appoint a successor"—Three years have intervened since Genl
                            Breckenridge attended the board, if he has not been reappointed (& I think the probability is that he has not.)
                            could he be considered a member of the board—without him a portion of the Time there was no quorum, are not the acts of
                            the board in that case null? Taking all those matters into consideration sir, is there not some necessity for calling
                            another meeting of the board before the next session—opens? And in the mean time for you to give your instructions as to
                            the relinquishment of my duty as Proctor into other hands—The 1st day of August, the new proctor is to take charge of that
                            department. I therefore have sent my son down to give you all the information I have on this subject—With the hope that
                            you will call a meeting (and God grant that you may be able to attend in person) to put all things right, to you sir the
                            public look with much anxiety—With my best wishes for your health & happiness I subscribe myself most
                            respectfuly your much distress And obt. Sevt
                        
                        
                            
                                A. S. Brockenbrough
                            
                        
                    